The claimant while employed by the Rivers and Lakes Commission in July, 1912, to do some work in connection with the Big Muddy River survey near DeSoto, Illinois, was instructed by the engineer in charge of their camp to take a motor boat, and proceed down the river to Murphysboro, Illinois, for the purpose of completing some unfinished work at that place. While going down the river, the boat which was occupied by claimant and another employee, struck a snag and capsized, throwing claimant and the other occupant into the river. It was necessary in making this trip, for claimant to carry his own personal belongings, together with several instruments belonging to the State, that were used in connection with this line of work. When the boat capsized, it sank, and claimant did all in his power to save the property of the State, and succeeded in saving valuable property, consisting of levels, notes and memoranda that were worth about two hundred ($200.00) dollars. Due to his efforts to save the State’s property, he was unable to save his own personal belongings and now seeks to recover for the loss of same. The Rivers and Lakes Commission, after investigating this accident, realized the justice of claimant’s demand, and in their annual report to the Governor of the State of Illinois, in 1912, recommended, that this claim amounting to one hundred twenty-nine and fifty hundredths ($129.50) dollars, he paid. It is the judgment of this Court, that an award he made to claimant for one hundred twenty-nine and fifty hundredths ($129.50) dollars.